Detailed Action
This office action has been issued in response to an amendment filed 9/23/2021.  Claims 1, 3, 5, 8, 10, 12, 15, 17 and 18 were amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-12 in Remarks, filed 9/23/2021, with respect to amended independent claims 1, 8 and 15, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Westland (US 2020/0127834 A1) in view of Sirigiri (WO 2019/236190 A1), further in view of Maim (US 2017/0091750 A1), 

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 8 and 15 are allowed for reasons argued by applicant in pages 7-12 of the Remarks, filed 9/23/2021, and for reasons explained below.
As to independent claims 1, 8 and 15, the prior art including Westland (US 2020/0127834 A1), Sirigiri (WO 2019/236190 A1), Maim (US 2017/0091750 A1) and Wentz (US 2019/0312734 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Westland (prior art on the record) teaches a system comprising a processor and memory which stores software code which is executed by a processor to implement the functions of a distributed ledger system. The distributed ledger/blockchain allows participating parties to manage operations and transactions, the details of which, including identities of transacting parties and assets, are stored in the blockchain. Encryption of transaction data occurs in this system using a public key associated with a private key of an auditor and is availed to the auditor.

Maim (prior art on the record) teaches a method of confirming a transaction execution by a zero knowledge proof, the transaction potentially having an anonymous individual as a recipient.
Wentz (prior art on the record) teaches a method in which possession of a stored secret by a party is demonstrated by use of a Schnorr zero-knowledge proof.
Additionally, Brown (US 2018/0270065 A1), teaches a method, system, and computer program product that performs zero-knowledge proof of knowledge of user identification and/or authentication for a decentralized, trustless storage and management of user identification and/or authentication using one or more distributed ledger systems.
Additionally, Lyadvinsky (US 9973339 B1), teaches a basic anonymous storage model with basic technology which ensures revealing zero knowledge about clients when both the content and the owner of a particular stored data block is unknown to the storage side. A block-level approach can be applied to anonymous storage. This storage model in utilized in the context of a distributed Virtual Anonymous Cloud service.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “and that an output of the previous asset transfer transaction is of 
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-20 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438